Citation Nr: 0116566	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  97-22 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, secondary to a service-connected left knee 
disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1970.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied the benefit sought on 
appeal.


REMAND

The veteran maintains, in substance, that he now has a 
bilateral hip disability, secondary to his service-connected 
left knee disability.  The veteran has been service-connected 
for a left knee disability since October 1970.  This 
disability is currently identified as a left knee 
replacement.  Accordingly, a favorable determination is 
requested.

The Board notes that the evidence of record is in conflict as 
to whether the veteran has a disability of one or both hips.  
The report of a December 1996 VA examination indicates that 
the veteran had minimal pain with passive range of motion of 
the hips bilaterally.  The veteran's range of motion scores 
are provided, and disclose limitation of motion when 
evaluated against the measurements set forth at Plate II at 
38 C.F.R. § 4.71 (2000).  The examiner noted that anterior-
posterior and lateral radiographic examination of the hips, 
conducted in connection with the VA examination, showed no 
abnormality.  The diagnosis was no objective evidence of hip 
pathology.  

On the other hand, a VA report of an August 1992 physical 
examination, conducted in connection with complaints of low 
back pain since a June 1991 injury, provides a pertinent 
admission diagnosis of left hip pain status post bone grant 
harvest.  The Board observes that an October 1991 VA Medical 
Record Report states that the veteran underwent a left iliac 
crest bone graft to left proximal tibia, degenerative cyst.  
The diagnosis was degenerative arthritis with degenerative 
cyst in the left knee.  

A May 1998 statement from Glenn Miya, M.D., provides that 
during the course of the veteran's nine left knee surgeries 
he developed gait and posture imbalance affecting his spine, 
hips and opposite knee.  Dr. Miya's statement is on 
letterhead from the Friendly Hills HealthCare Network, and he 
indicates that the veteran had been treated by the Network, 
or its previous incarnation, since 1984. 

The Board finds the current record is ambiguous as to whether 
the claimant has a disability of the left hip, or of both 
hips, and if so whether such disability is related to his 
service-connected left knee disability or its treatment.  
Therefore, the Board concludes that a further VA examination 
is warranted.  

Finally, the Board observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this additional reason, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2. Upon completion of (1), but not 
contingent upon whether any additional 
records are obtained, the RO should 
arrange for a VA orthopedic examination 
to determine the nature and severity of 
any disability involving either or both 
hips.  It is imperative that the examiner 
has the claims folder available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  

The examiner should provide an opinion as 
to whether a disability of one or both 
hips is present and, if so, the degree of 
medical probability that any disability 
found during the examination of the hips 
is related to the veteran's service-
connected left knee, or its treatment.  

Any opinion expressed must be accompanied 
by a complete rational.  If the examiner 
finds it impossible to provide any part 
of the requested opinion without resort 
to pure speculation, he or she should so 
indicate.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to service-connection for a 
bilateral hip disability.

If the claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



